Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 1 of 13




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                   CASE NO.: _______________


 TELEMUNDO NETWORK GROUP, LLC,

        Plaintiff,

 v.

 E&W DEVELOPMENT, LLP,


       Defendant.
 ____________________________________/

                                           COMPLAINT

        Telemundo Network Group, LLC (“Tenant”) sues E&W Development, LLP (“Landlord”)

 and alleges as follows.

                           PARTIES, JURISDICTION, AND VENUE

        1.      This is a breach of lease action arising out of Landlord’s failure to return a security

 deposit.

        2.      This Court has original jurisdiction under 28 U.S.C. § 1332(a)(1) because:

                a.   the matter in controversy exceeds the sum or value of $75,000, exclusive of

                     interest and costs;

                b.   and, as outlined in paragraphs 3 through 7, the matter is between citizens of

                     different states.

        3.      Plaintiff Tenant is a limited liability company. It is a citizen of Delaware and

 Pennsylvania because its sole member—Telemundo Media, LLC—is a citizen of those states, as

 more fully set forth in paragraphs 4 through 6 below.



                                            LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 2 of 13




       4.     Telemundo Media, LLC is a limited liability company.             The members of

 Telemundo Media, LLC are NBC Subsidiary (WTVJ-TV) LLC and NBCUniversal Media, LLC.

       5.     NBC Subsidiary (WTVJ-TV) LLC is a limited liability company. Its sole member

 is NBC Stations Management II LLC.

              a.   NBC Stations Management II LLC is a limited liability company. The sole

                   member of NBC Stations Management II LLC is NBC Stations Management

                   LLC, a limited liability company.       The sole member of NBC Stations

                   Management LLC is NBCUniversal Media, LLC, whose members—and their

                   respective citizenships—are outlined below.

       6.     NBCUniversal Media, LLC is a limited liability company. Its sole member is

 NBCUniversal, LLC.

       7.     NBCUniversal, LLC is a limited liability company.               The members of

 NBCUniversal, LLC are:

              a.   Comcast DW Holding, Inc., a Delaware corporation with its principal place of

                   business in Pennsylvania; NBCUniversal Enterprise, Inc., a Delaware

                   corporation with its principal place of business in Delaware; SNL

                   Entertainment Holdings, Inc., a Delaware corporation with its principal place

                   of business in Pennsylvania; Comcast CCW Holdings, LLC, a limited liability

                   company whose members are discussed further below; Comcast Navy

                   Acquisition, LLC, a limited liability company whose members are discussed

                   further below; Comcast Snap Holdings II, LLC, a limited liability company

                   whose members are discussed further below; and Comcast Navy Contribution,

                   LLC, a limited liability company whose members are discussed further below.



                                                2
                                           LEÓN COSGROVE, LLP
       255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 3 of 13




              b.   The members of Comcast CCW Holdings, LLC are Comcast Navy

                   Acquisition, LLC, whose sole member is discussed further below, and

                   Comcast Snap Holdings, Inc., a Delaware corporation with its principal place

                   of business in Pennsylvania.

              c.   The sole member of Comcast Navy Acquisition, LLC is Comcast Corporation,

                   a Pennsylvania corporation with its principal place of business in

                   Pennsylvania.

              d.   The members of Comcast Snap Holdings II, LLC are Comcast Navy

                   Acquisition, LLC (above) and Comcast Snap Holdings, Inc., a Delaware

                   corporation with its principal place of business in Pennsylvania.

              e.   The members of Comcast Navy Contribution, LLC are: (i) E! Holdings, Inc.,

                   a Delaware corporation with its principal place of business in Pennsylvania;

                   (ii) Versus Holdings, LLC, a limited liability company whose members are

                   discussed further below; (iii) Comcast Contribution Holdings, LLC, a limited

                   liability company whose member is discussed further below; (iv) Comcast

                   CHC, LLC, a limited liability company whose member is discussed more fully

                   below; (v) Comcast SportsNet Philadelphia Holdings, LLC, a limited liability

                   company whose members are discussed further below; and (vi) Comcast

                   SportsNet New England Holdings, LLC, a limited liability company whose

                   members are discussed further below.

              f.   The members of Versus Holdings, LLC are: (i) Comcast Holdings

                   Corporation, a Pennsylvania corporation with its principal place of business in




                                                  3
                                           LEÓN COSGROVE, LLP
       255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 4 of 13




                   Pennsylvania; and (ii) E! Holdings, Inc., a Delaware corporation with its

                   principal place of business in Pennsylvania.

              g.   The sole member of Comcast Contribution Holdings, LLC is Comcast

                   Corporation, a Pennsylvania corporation with its principal place of business in

                   Pennsylvania.

              h.   The sole member of Comcast CHC, LLC is Comcast Holdings Corporation, a

                   Pennsylvania corporation with its principal place of business in Pennsylvania.

              i.   The members of Comcast SportsNet Philadelphia Holdings, LLC are: (i)

                   Comcast Holdings Corporation, a Pennsylvania corporation with its principal

                   place of business in Pennsylvania; and (ii) Comcast Spectator Holding

                   Company, LLC, a limited liability company whose sole member is discussed

                   further below.

              j.   The sole member of Comcast Spectator Holding Company, LLC is Comcast

                   Holdings Corporation, a Pennsylvania corporation with its principal place of

                   business in Pennsylvania.

              k.   The members of Comcast SportsNet New England Holdings, LLC are: (i)

                   Comcast SportsNet NE Holdings, Inc., a Delaware corporation with its

                   principal place of business in Pennsylvania; and (ii) CSNNE Partner, LLC, a

                   limited liability company whose sole member is discussed further below.

              l.   The sole member of CSNNE Partner, LLC is Comcast Holdings Corporation,

                   a Pennsylvania corporation with its principal place of business in

                   Pennsylvania.




                                                4
                                           LEÓN COSGROVE, LLP
       255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 5 of 13




        8.      Defendant Landlord is a limited liability partnership. Its sole member is Milton

 “Mark” Shlansky, who is a citizen of Florida.

        9.      This Court has personal jurisdiction over Defendant Landlord because it is

 organized under the laws of Florida and its principal place of business is Florida.

        10.     Pursuant to 28 U.S.C. § 1391(b)(2), venue is proper in this Court because a

 substantial part of the events or omissions giving rise to the claim occurred in this judicial district.

                                    GENERAL ALLEGATIONS

        11.     From 1993 through 2004, Landlord and Tenant entered into leases for various

 commercial properties located in Hialeah, Florida.

        12.     As relevant here, Landlord and Tenant have entered into the following four leases:

                  a. On March 29, 1989, Landlord and Tenant entered into a commercial lease for

                      property at 2342 West Eighth Avenue, Hialeah, FL (the “2342 Lease”)

                      (attached as Composite Exhibit A-1).

                  b. On April 1, 1993, Landlord and Tenant entered into a commercial lease for

                      properties at 2290, 2340, 2375, 2470, and 2475 West Eighth Avenue, Hialeah,

                      FL (the “2290-2475 Lease”) (attached as Composite Exhibit A-2)

                  c. On January 22, 2001, Landlord and Tenant entered into a commercial lease for

                      property at 2250 West Eighth Avenue, Hialeah, FL (the “2250 Lease”)

                      (attached as Composite Exhibit A-3).

                  d. On January 26, 2004, Landlord and Tenant entered into a commercial lease for

                      property at 2200 West Eighth Avenue, Hialeah, FL (the “2200 Lease”)

                      (attached as Composite Exhibit A-4).




                                                    5
                                            LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 6 of 13




        13.     In December of 2013, Landlord and Tenant entered into a lease extension

 agreement governing the four leases above (the “2013 Lease Extension”) (attached as Exhibit B).

        14.     Pursuant to the 2013 Lease Extension, Landlord held a total security deposit of

 $154,167. Exhibit B at ¶3. Specifically, the Landlord held security deposits attributable to each

 lease as follows:

                 a. For the 2342 Lease, $22,838;

                 b. For the 2290-2475 Lease, $78,950;

                 c. For the 2250 Lease, $30,771.

                 d. For the 2200 Lease, $21,608.

        15.     On May 29, 2019, Landlord and Tenant entered into an agreement about work that

 Tenant was to perform on the leased properties before surrender of the properties (the “Letter

 Restoration Agreement”) (attached as Exhibit C). Under the Letter Restoration Agreement, prior

 to surrendering each property, Tenant agreed to perform the following restoration work at each

 property:

                 a. Reconfigure the Heating, Ventilation, and Air Conditioning (“HVAC”)

                     system;

                 b. Repair building stucco as per American Society for Testing and Materials;

                 c. Paint the building with two coats of regular paint; and

                 d. If, prior to surrender, the site plan was modified by Hialeah Planning

                     Department to allow for additional parking, perform all restoration work at the

                     properties in accordance with the approved revised plans.




                                                 6
                                            LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 7 of 13




        16.    In the Letter Restoration Agreement, the Landlord and Tenant agreed that surrender

 of the leased properties and expiration of the lease terms would occur once the Tenant delivered

 the following documentation to the Landlord for each leased property:

                a. With respect to the plans submitted to the Hialeah Planning Department, a

                    master permit as well as complete permits for general building, mechanical,

                    electrical, and plumbing;

                b. With respect to any liens filed against the property in connection with Tenant’s

                    restoration work, any lien waivers; and

                c. A certificate of occupancy.

        17.    On August 13, 2019, the Landlord and Tenant agreed to an additional lease

 extension (attached as Exhibit D).1

        18.    Tenant performed all the work required by the Letter Restoration Agreement.

        19.    Tenant delivered the requisite documentation to the Landlord for each leased

 property.

        20.    On January 29, 2020, Tenant surrendered the leased properties.

        21.    On January 29, 2020, Landlord confirmed that Tenant had surrendered the leased

 properties by signing a “SPACE SURRENDER AND KEY RETURN CONFIRMATION FORM”

 (attached as Exhibit E).

        22.    On February 4, 2020, Tenant mailed a letter to Landlord’s address, which is 1150

 West 23rd Street, Hialeah, FL 33010.




 1
  Though immaterial to the issues in this case, this extension contains handwritten markings from
 Landlord that Tenant did not sign or otherwise agree to.

                                                 7
                                           LEÓN COSGROVE, LLP
       255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 8 of 13




        23.     In this letter, Tenant notified Landlord that Tenant had surrendered the leased

 properties and noted that Landlord should return the security deposits that it was holding.

        24.     The Landlord did not return the security deposits.

        25.     On May 29, 2020, Tenant mailed another letter to Landlord at the same address

 (attached at Exhibit F).

        26.     In this letter, Tenant again notified Landlord that it had surrendered the leased

 properties and that Landlord should return the security deposits associated with those leased

 properties.

        27.     In this same letter, Tenant further notified the Landlord that Landlord’s failure to

 return the security deposits would constitute a breach of the parties’ agreements, which included:

                 a. the 2342 Lease;

                 b. the 2290-2475 Lease;

                 c. the 2250 Lease;

                 d. the 2200 Lease;

                 e. the 2013 Lease Extension; and

                 f. the Letter Restoration Agreement

        28.     The Landlord did not return the security deposits.

        29.     On June 18, 2020, Tenant mailed another letter to Landlord at the same address

 (attached at Exhibit G).

        30.     In this letter, Tenant once against notified Landlord that (i) Tenant had surrendered

 the leased properties; (ii) Landlord had failed to return the security deposits; and (iii) Landlord’s

 failure to do so constitute a material breach of the parties’ agreements, including the agreements

 noted in paragraphs 27(a) to 27(f).



                                                  8
                                            LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 9 of 13




         31.     The Landlord did not return the security deposits.

         32.     All conditions precedent to the filing of this action have been fulfilled, satisfied,

 waived, excused, or are futile.

         33.     Tenant has retained the law firm of León Cosgrove, LLP and is obligated to pay the

 firm a reasonable fee.

                                                  Count I
                                           (Breach of 2342 Lease)

         34.     Tenant re-alleges and incorporates paragraphs 1 through 33 above as though full

 set forth herein.

         35.     On March 29, 1989, Landlord and Tenant entered into the 2342 Lease.

         36.     In December of 2013, Landlord and Tenant entered into the 2013 Lease Extension

 that extended the 2342 Lease and specified that Landlord was holding a $22,838 security deposit

 for the 2342 property.

         37.     On May 29, 2019, Landlord and Tenant entered into the Letter Restoration

 Agreement.

         38.     In the Letter Restoration Agreement, the parties agreed to the circumstances under

 which a surrender of the 2342 property would occur and the lease term would expire.

         39.     Tenant surrendered the 2342 property on January 29, 2020.

         40.     The Landlord has failed to return the security deposit.

         41.     Landlord materially breached the parties’ agreements, including the 2342 Lease, by

 failing to return the security deposit.

         42.     On multiple occasions, Tenant provided Landlord with written notice of its breach.

         43.     Nevertheless, Landlord has failed to return the Tenant’s security deposit and

 remains in breach of the parties’ agreements, including the 2342 Lease.

                                                     9
                                            LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 10 of 13




          44.     Tenant has satisfied all conditions precedent to bringing this action.

          45.     As a direct, foreseeable, and proximate result of Landlord’s breach of the 2342

  Lease, Tenant has been injured and suffered damages in an amount to be determined at trial.

                                              Count II
                                     (Breach of 2290-2475 Lease)

          46.     Tenant re-alleges and incorporates paragraphs 1 through 33 above as though full

  set forth herein.

          47.     On April 1, 1993, Landlord and Tenant entered into the 2290-2475 Lease.

          48.     In December of 2013, Landlord and Tenant entered into the 2013 Lease Extension

  that extended the 2290-2475 Lease and specified that Landlord was holding a $78,950 security

  deposit for the 2290-2475 property.

          49.     On May 29, 2019, Landlord and Tenant entered into the Letter Restoration

  Agreement.

          50.     In the Letter Restoration Agreement, the parties agreed to the circumstances under

  which a surrender of the 2290-2475 property would occur and the lease term would expire.

          51.     Tenant surrendered the 2290-2475 property on January 29, 2020.

          52.     The Landlord has failed to return the security deposit.

          53.     Landlord materially breached the parties’ agreements, including the 2290-2475

  Lease, by failing to return the security deposit.

          54.     On multiple occasions, Tenant provided Landlord with written notice of its breach.

          55.     Nevertheless, Landlord has failed to return the Tenant’s security deposit and

  remains in breach of the parties’ agreements, including the 2290-2475 Lease.

          56.     Tenant has satisfied all conditions precedent to bringing this action.




                                                      10
                                             LEÓN COSGROVE, LLP
         255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 11 of 13




          57.     As a direct, foreseeable, and proximate result of Landlord’s breach of the 2290-

  2475 Lease, Tenant has been injured and suffered damages in an amount to be determined at trial.

                                                  Count III
                                            (Breach of 2250 Lease)

          58.     Tenant re-alleges and incorporates paragraphs 1 through 33 above as though full

  set forth herein.

          59.     On January 22, 2001, Landlord and Tenant into the 2250 Lease.

          60.     In December of 2013, Landlord and Tenant entered into the 2013 Lease Extension

  that extended the 2250 Lease and specified that Landlord was holding a $30,771 security deposit

  for the 2250 property.

          61.     On May 29, 2019, Landlord and Tenant entered into the Letter Restoration

  Agreement.

          62.     In the Letter Restoration Agreement, the parties agreed to the circumstances under

  which a surrender of the 2250 property would occur and the lease term would expire.

          63.     Tenant surrendered the 2250 property on January 29, 2020.

          64.     The Landlord has failed to return the security deposit.

          65.     Landlord materially breached the parties’ agreements, including the 2250 Lease, by

  failing to return the security deposit.

          66.     On multiple occasions, Tenant provided Landlord with written notice of its breach.

          67.     Nevertheless, Landlord has failed to return the Tenant’s security deposit and

  remains in breach of the parties’ agreements, including the 2250 Lease.

          68.     Tenant has satisfied all conditions precedent to bringing this action.

          69.     As a direct, foreseeable, and proximate result of Landlord’s breach of the 2250

  Lease, Tenant has been injured and suffered damages in an amount to be determined at trial.

                                                     11
                                             LEÓN COSGROVE, LLP
         255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 12 of 13




                                                  Count IV
                                            (Breach of 2200 Lease)

          70.     Tenant re-alleges and incorporates paragraphs 1 through 33 above as though full

  set forth herein.

          71.     On January 26, 2004, Landlord and Tenant into the 2200 Lease.

          72.     In December of 2013, Landlord and Tenant entered into the 2013 Lease Extension

  that extended the 2200 Lease and specified that Landlord was holding a $21,608 security deposit

  for the 2200 property.

          73.     On May 29, 2019, Landlord and Tenant entered into the Letter Restoration

  Agreement.

          74.     In the Letter Restoration Agreement, the parties agreed to the circumstances under

  which a surrender of the 2200 property would occur and the lease term would expire.

          75.     Tenant surrendered the 2200 property on January 29, 2020.

          76.     The Landlord has failed to return the security deposit.

          77.     Landlord materially breached the parties’ agreements, including the 2200 Lease, by

  failing to return the security deposit.

          78.     On multiple occasions, Tenant provided Landlord with written notice of its breach.

          79.     Nevertheless, Landlord has failed to return the Tenant’s security deposit and

  remains in breach of the parties’ agreements, including the 2200 Lease.

          80.     Tenant has satisfied all conditions precedent to bringing this action.

          81.     As a direct, foreseeable, and proximate result of Landlord’s breach of the 2200

  Lease, Tenant has been injured and suffered damages in an amount to be determined at trial.




                                                     12
                                             LEÓN COSGROVE, LLP
         255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
Case 1:21-cv-20751-UU Document 1 Entered on FLSD Docket 02/23/2021 Page 13 of 13




                                     PRAYER FOR RELIEF

        Plaintiff requests the following relief:

            a. General, actual, and compensatory damages in an amount to be determined at trial;

            b. Pre-judgment and post-judgment interest at the maximum rate permitted by

               applicable law;

            c. Costs and attorneys’ fees; and

            d. Such other relief as the Court deems just and proper.



   Dated: February 23, 2021                         Respectfully submitted,

                                                     John R. Byrne
                                                    Jordi C. Martínez-Cid
                                                      Florida Bar No. 100566
                                                    John R. Byrne
                                                      Florida Bar No. 126294
                                                    Email: jmartinez-cid@leoncosgrove.com
                                                    Email: jbyrne@leoncosgrove.com
                                                    Email: lburns@leoncosgrove.com
                                                    Email: cmanzano@leoncosgrove.com

                                                    LEÓN COSGROVE LLP
                                                    255 Alhambra Circle, 8th Floor
                                                    Miami, Florida 33134
                                                    Telephone:    305.740.1975
                                                    Facsimile:    305.437.8158

                                                    Counsel for Plaintiff Telemundo
                                                    Network Group, LLC




                                                   13
                                            LEÓN COSGROVE, LLP
        255 ALHAMBRA CIR., 8 T H FLOOR │ MIAMI, FL 33134 │ T 305.740.1975 │WWW.LEONCOSGROVE.COM
